991 F.2d 801
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James CARROLL, Appellant,v.SOUTHWESTERN BELL CORPORATION; Southwestern Bell TelephoneCompany;  Sickness and Accident Disability Benefits Plan,Medical Plan;  Group Life Insurance Plan;  The Benefit PlanCommittee of the Sickness and Accident Disability BenefitsPlan;  The Employee Benefit Committee of the Pension Plan, Appellees.
No. 92-3189.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 16, 1993.Filed:  April 21, 1993.

Before FAGG and MORRIS SHEPPARD ARNOLD, Circuit Judges, and STUART,* Senior District Judge.
PER CURIAM.


1
Having carefully reviewed the record, we conclude the questions presented by the appeal do not require further consideration.  We summarily affirm the district court and deny the motion for sanctions.  See 8th Cir.  R. 47B.



*
 The HONORABLE WILLIAM C. STUART, Senior United States District Judge for the Southern District of Iowa, sitting by designation